PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/576,728
Filing Date: 19 Mar 2018
Appellant(s): Dohmann et al.



__________________
Thomas P. Canty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hackl et al. (US 2011/0285051).
Regarding claim 1, Hackl discloses a method for increasing the cooling performance of an extrusion line and for extruding a plastics profile, in particular a plastics tube, in an energy efficient manner (abstract), the method comprising the steps of:
a.    melting plastics material in an extruder [0002];
b.    shaping  a plastics strand and feeding the plastics    strand to a die [0002];
c.    shaping  a plastics profile using the dies [0002];
d.    calibrating and curing by of cooling the profile in a cooling and/or calibration
device [0002];
e.    a gaseous medium 12 being drawn through one or more cooling tanks (cooling baths) in order to cool the outside of the profile 9 (cooling baths are arranged in Such a way that there is a connection between them and once again a fan 12 [0038] and each of said cooling baths is configured in such a way that once again a chamber 11 is produced around the pipe 9 [0027]), 

g.    Hackl does not explicitly disclose wherein a liquid medium is added between the inlet region and the outlet region using spray nozzles, however Hackl further disclose that cooling with full water tanks or spray water tanks is known in the prior art [0027]). Since Hackl discloses technique of cooling with full water tanks or spray water tanks has been used to improve similar methods, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have recognized the process cooling the inlet region and the outlet region using spray water tanks because it has been held that using a known technique to improve similar in the same way is prima facie case obvious (See MPEP § 21431 (C)).

  Claim 3-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hackl et al. (US 2011/0285051) as applied to claim 1 above, and further in view of Kossl (US2009/0026653).
Regarding claim 3, Hackl does not explicitly discloses additional gaseous medium is drawn through inlet openings. However, Kossl (also directed to extrusion tool) disclose treatment medium is preferably a gaseous medium, in particular air, drawn from the ambient air, which is applied to the surface 74 by means of a blower via a flow passage 77 [0108], Therefore it would have been obvious to one of ordinary skill of the art before the effective 
Regarding claim 4, Hackl discloses the an amount of gaseous medium and the an amount of liquid medium sprayed is controlled using a mathematical model such that an optimum amount of heat is removed from the a surface of the profile (a temperature difference between the air and the pipe inner wall, which results in a permanent heat flow from the pipe into the air. The heat which is extracted from the process in this way is fed to the process again and contributes to the energy optimization. The heat is therefore utilized appropriately and does not disappear into the atmosphere [0008])
Regarding claim 5 and 9, Hackl does not explicitly disclose the gaseous medium has been drawn through one or more cooling tanks, it is cooled, and this cooling causes causing oversaturation and causes the liquid medium to condense. However Kossl discloses In order to disperse heat from the object 5 rapidly, the interior of the cooling chambers 14 to 16 is at least 
Regarding claim 6, Hackl does not explicitly cooled gaseous medium is fed back to the inlet region and the liquid medium is fed to the spray nozzles. Kossl discloses first plastic material and 137 a different plastic material, and the second plastic material 137 is the plastic material which is used to produce sections and windows so that the resultant material is fed back through the extrusion process and can be recycled [0144], Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hackl in view of Kossl to correspond with the 
Regarding claim 7, Hackl does not explicitly disclose the gaseous medium is fed around a surface of the profile by means of deflector plates. However Kossl disclose a deflector passage 79 co-operating with the shoulder 82 of the baffle element 81 forms a deflection device for the flow of treatment medium. The treatment medium is directed in the region of the flow passage 77 parallel with the end face 70 to the shoulder 82 and deflector passage 79, where the flow movement is firstly directed in the direction opposite the extrusion direction 6 and then back in the extrusion direction 6 again [0112], Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hackl to include the deflection device of Kossl because combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 21431 (A)).

(2) Response to Argument
 Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. In responds to Applicant’s argument that Hackl nor any other portion of Hackl .  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        

Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.